Citation Nr: 1625740	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right foot disability on a schedular basis.  

2.  Entitlement to an evaluation in excess of 10 percent for a left foot disability on a schedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Board denied entitlement to a schedular evaluation in excess of 10 percent for a bilateral foot disability.  The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which in an April 2016 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's October 2015 decision and remanding the case for compliance with the terms of the JMR.

In March 2016, the Veteran made a motion to advance his appeal on the Board's docket.  Good cause having been shown, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  3 8 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

In an April 2016 Court order granting the parties JMR, the parties agreed that the Board relied on an inadequate VA examination report dated in February 2014.  As such, the parties determined that a remand was required to obtain a new VA examination that specifically identifies for which condition(s) the Veteran uses an assistive device.  As the April 2016 Order directed the Board to undertake action consistent with the JMR, this case will be remanded to obtain updated treatment records and to accord the Veteran a new examination regarding his service-connected right and left foot disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2013 to the present. 

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his bilateral foot disorder and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this evidence. 

4.  Schedule the Veteran for a VA foot examination to determine the current severity of the Veteran's bilateral foot disability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner should specifically identify for which condition(s) the Veteran uses an assistive device.  If such determination is not feasible, the examiner should explain why.  The examiner should consider that the Veteran has nonservice-connected diabetic neuropathy and chronic obstructive pulmonary disease (COPD), both of which may contribute to his difficulty walking.  

All necessary tests must be conducted, and all findings should be set forth in a legible report.  

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




